DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Wang for an “object scanning method based on mobile terminal and mobile terminal” filed May 25, 2019 has been examined.  
This application claims foreign priority based on the application 201611012561.9 filed November 17, 2016 in China.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
This application is a CON of PCT/CN2017/110898 filed November 14, 2017.
  
Claims 1-20 are pending.

Allowable Subject Matter
 Claims 1-20 are allowed.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations  that identifying a monitoring object based on a scanning instruction that is entered in an application interface; starting, based on the scanning instruction, a scanning object for scanning the monitoring object; and displaying the scanning object, a scanning range of the scanning object, a scanned monitoring object in the scanning range, and a remaining life value of the scanned monitoring object.

Independent claims 8 and 15 recites a mobile terminal and a non-transitory computer-readable storage medium having stored therein a computer readable code configured to, when executed by a computer also includes similar features to those of recited within independent claim 1 although different in scope from claim 1; therefore, independent claims 8 and 15 are also allowed at least for the same reasons discussed above.

Claims 2-7, 9-15 and 16-20 depend either directly or indirectly upon independent claims 1, 8 and 15; therefore, these claims are also allowed by virtue of their dependencies.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684